Citation Nr: 0937686	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to September 1, 2008, and an initial compensable rating 
beginning September 1, 2008, for lateral instability of the 
left knee secondary to degenerative arthritis of the left 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent prior to 
February 27, 2007, a rating in excess of 30 percent from 
February 27, 2007 to September 1, 2008, and a rating in 
excess of 20 percent beginning September 1, 2008, for 
degenerative joint disease, tendonitis, and sub-deltoid 
bursitis of the right shoulder.

4.  Entitlement to a rating in excess of 10 percent prior to 
February 27, 2007, and a rating in excess of 20 percent 
beginning February 27, 2007, for degenerative joint disease, 
tendonitis, and sub-deltoid bursitis of the left shoulder.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

6.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and G.D.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
June 1975 to June 1980, and from March 1983 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2009, the Board remanded the case to the RO to 
afford the Veteran a hearing.  In July 2009, the Veteran 
appeared at the RO and testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
has been associated with the claims file.

The issue of increased ratings for lateral instability of the 
left knee and lumbosacral strain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Veteran testified and presented written 
notification to the Board that he was withdrawing his appeal 
on the claims seeking an increased rating for degenerative 
joint disease, tendonitis, and sub-deltoid bursitis of the 
right shoulder; an increased rating for degenerative joint 
disease, tendonitis, and sub-deltoid bursitis of the left 
shoulder; an increased rating for degenerative joint disease 
of the left knee; and an increased rating for degenerative 
arthritis of the right knee.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal 
have been met on the claims seeking an increased rating for 
degenerative joint disease, tendonitis, and sub-deltoid 
bursitis of the right shoulder; an increased rating for 
degenerative joint disease, tendonitis, and sub-deltoid 
bursitis of the left shoulder; an increased rating for 
degenerative joint disease of the left knee; and an increased 
rating for degenerative arthritis of the right knee.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.

In July 2009, the Veteran appeared for a hearing before the 
undersigned Acting Veterans Law Judge and stated his intent 
to withdraw his appeals seeking an increased rating for 
degenerative joint disease, tendonitis, and sub-deltoid 
bursitis of the right shoulder; an increased rating for 
degenerative joint disease, tendonitis, and sub-deltoid 
bursitis of the left shoulder; an increased rating for 
degenerative joint disease of the left knee; and an increased 
rating for degenerative arthritis of the right knee.  He also 
submitted his request in writing.

Accordingly, the Board does not have appellate jurisdiction 
to review these claims.


ORDER

The appeals are dismissed for the following claims: an 
increased rating for degenerative joint disease, tendonitis, 
and sub-deltoid bursitis of the right shoulder; an increased 
rating for degenerative joint disease, tendonitis, and sub-
deltoid bursitis of the left shoulder; an increased rating 
for degenerative joint disease of the left knee; and an 
increased rating for degenerative arthritis of the right 
knee.


REMAND

The Veteran seeks higher ratings for his service-connected 
lateral instability of the left knee and lumbosacral strain.  

Regarding the left knee disability, the Veteran submitted a 
statement in April 2009 and testified before the Board in 
July 2009 to the effect that the VA examination conducted in 
March 2009 was inadequate, in part because it failed to 
accurately document his symptoms.  For example, he disputed 
the examination findings that he had no stiffness, weakness, 
incoordination, locking, or effusion of the left knee.  It is 
observed that the examination report indicated that while 
medical records were reviewed in conjunction with the 
examination, the claims file was not requested.  It is also 
observed that the report stated that the Veteran used a cane 
as an assistive device, but during the hearing the Veteran 
referenced use of a left knee brace prescribed by the VA to 
stabilize his knee because it sometimes gave out while 
walking.  He also testified that his left knee gave out on 
him with the same frequency as it had prior to his December 
2008 surgery on the knee to repair a lateral meniscal tear, 
and that his instability problems were not resolved with the 
surgery.  As the current rating must accurately reflect the 
elements of disability present, and as it appears that the 
post-surgery VA examination does not contain sufficient 
detail, the case is being returned for another examination 
that takes into account the Veteran's present objective 
findings in light of his whole recorded history.  

Regarding the lumbosacral strain, the Veteran contends that 
his back disability has worsened since his most recent VA 
examination in February 2008.  At the hearing, he 
specifically stated that his range of motion has decreased 
and his pain has increased.  The Court has held that a 
Veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the disability has 
worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that the claim must be 
remanded to determine the current severity of his disability.

Finally, the Veteran testified that he received treatment 
every five months for his lumbosacral strain disability from 
his private physician, J.J., M.D.  A review of the claims 
file shows that not since a statement dated in June 2006 has 
there been medical evidence from Dr. J.J.  VA is required to 
make reasonable efforts to help a Veteran obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  Accordingly, a copy of the Veteran's 
medical records from Dr. J.J. should be obtained and 
associated with the claims file, and considered by a VA 
examiner in conjunction with an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he either furnish copies of treatment 
records pertaining to his lumbosacral 
spine from his private physician, J.J., 
M.D., dated from 2005 to the present, or 
submit authorization for the RO to obtain 
the treatment records on his behalf.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected lateral 
instability of the left knee.  The 
examiner should be provided with the 
claims file in conjunction with the 
examination.  The examiner should indicate 
the current severity and symptomatology of 
the left knee disability, including 
whether the Veteran currently exhibits 
slight, moderate, or severe recurrent 
subluxation or lateral instability of the 
left knee.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should also provide a full 
description of the effects of the service-
connected disability (exclusive of any 
nonservice-connected disabilities) upon 
the Veteran's employment and daily life.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
lumbosacral strain.  The examiner should 
be provided with the claims file in 
conjunction with the examination.  The 
examiner should identify all present 
manifestations of the service-connected 
disability.  Complete range of motion 
studies must be provided with discussion 
as to any additional limitation of motion 
due to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.  
The examiner should note whether there was 
any muscle spasm, guarding, abnormal gait, 
or abnormal spinal contour.  The examiner 
should report whether there were any 
objective neurologic abnormalities 
associated with the lumbosacral strain, 
and if so, the examiner should identify 
the nerve(s) involved and the severity of 
the neurologic impairment in terms of 
whether it was mild, moderate, moderately 
severe, or severe.  The examiner should 
also provide a full description of the 
effects of the service-connected 
disability (exclusive of any nonservice-
connected disabilities) upon the Veteran's 
employment and daily life.  

4.  After completion of the above, 
readjudicate the claims for a higher 
rating for lateral instability of the left 
knee and for lumbosacral strain.  If the 
determinations are less than fully 
favorable, furnish the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, return the case 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


